3 A.3d 515 (2010)
203 N.J. 375
In the Matter of Peter Roy CELLINO, an Attorney at Law (Attorney No. XXXXXXXXX).
D-102 September Term 2009, 066103
Supreme Court of New Jersey.
September 15, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-016, concluding on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent), that PETER ROY CELLINO, formerly of SPRINGFIELD, who was admitted to the bar of this State in 2005, should be censured for violating RPC 1.1(a) (gross neglect), RPC 1.4(b) (failure to keep client reasonably informed), RPC 8.1(b)(failure to cooperate with disciplinary authorities), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation);
And respondent having failed to appear on the Order directing him to show cause why respondent should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that PETER ROY CELLINO is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.